DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

         FIDELITY NATIONAL TITLE INSURANCE COMPANY,
                          Appellant,

                                     v.

   CARMEN J. GROSSO, JAMES M. CHERESKIN, and BARBARA A.
  CHERESKIN, individually and on behalf of themselves and all others
                        similarly situated,
                            Appellees.

                                No. 4D14-49

                               [July 23, 2014]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey E. Streitfeld, Judge; L.T. Case
No. CACE04013548 (07).

   Jerry R. Linscott and Julie Singer Brady of Baker & Hostetler, LLP,
Orlando, for appellant.

   John S. Mills and Courtney Brewer of The Mills Firm, P.A., Tallahassee,
Jeffrey M. Liggio of Liggio Benrubi, West Palm Beach, Robert J. Axelrod of
Pomerantz LLP, New York, and P. Scott Russell of P. Scott Russell P.A.,
Jacksonville, for appellees.

PER CURIAM.

  Affirmed. See Commonwealth v. Higgins, 58 So. 3d 280 (Fla. 1st DCA
2011).

GROSS, MAY, JJ., and SCHER, ROSEMARIE, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.